Title: To Thomas Jefferson from John Paul Jones, with Enclosure, 7 July 1786
From: Jones, John Paul
To: Jefferson, Thomas




Sir
Paris, July 7th, 1786.

I have the honor to enclose and submit to your consideration the account I have stated of the prize money in my hands, with sundry papers that regard the charges. I cannot bring myself to lessen the dividend of the American captors by making any charge either for my time or trouble. I lament that it has not yet been in my power to procure for them advantages as solid and extensive as the merit of their services. I would not have undertaken this business from any views of private emolument that could possibly have resulted from it to myself, even supposing I had recovered or should recover a sum more considerable than the penalty of my  bond. But I was anxious to force some ill-natured persons to acknowledge that, if they did not tell a wilful falsehood, they were mistaken when they asserted “that I had commanded a squadron of privateers!” And, the war being over, I made it my first care to shew the brave instruments of my success that their rights are as dear to me as my own.
It will, I believe, be proper for me to make oath before you to the amount charged for my ordinary expenses. I flatter myself that you will find no objection to the account as I have stated it, and that you are of opinion, that after this settlement has been made between us, my bond ought to stand cancelled, as far as regards my transactions with the Court of France. Should any part of the prize money remain in the treasury, without being claimed, after sufficient time shall be elapsed, I beg leave to submit to you—to the treasury—and to Congress, whether I have not merited by my conduct since I returned to Europe that such remainder should be disposed of in my favor? I have the honor to be with great esteem, &c.


Enclosure
    Amount of Prize-Money belonging to the American Part of the Crew of the Bon-[Homme]-Richard (and to some few Foreigners, whose Names and qualities are inserted in the [roll), with the] Amount also of the Prize-Money belonging to the Crew of the Alliance; [received at] L’Orient, by order of the Marechal de Castries, in Bills on Paris


From which deduct Vizt.
    
£181,039–1s-10d


[Nett] amount of my ordinary expences since I arrived in Europe to [settle] the Prize-Money belonging to the Citizens and Subjects of America, who served on board the Squadron I commanded, under the Flag of the United-States at the expence of his most Christian Majesty [stated] to his Excellency Thos. Jefferson Esqr. the 4th. of this Month
£47,972–11s-0d
    


[Paid] the draft of Mr. le Jeune for the amount of Prize-Money due to Jacque Tual, Pilot of the Alliance
    670–13–6 
    


Amount of Prize-Money Paid Mr. de Blondel, Lieutenant of Marines of the Pallas, as stated on the Roll of the Bon-Homme-Richard
    283–0–0 
    



Advances made to sundry Persons, which stand at my Credit on [the roll] of the Bon-Homme-Richard
    264–9–6 
    
 

[Advances] made to sundry Persons belonging to the Bon-Homme-Richard; [these] advances do not stand at my Credit in the Roll settled at L’Orient by Mr. le Jeune, because the Commissrs. had neglected to send him [the origin]al Roll from the Bureau at Versailles; but that Commis[sary has] rectified that ommission by his Certificates dated Septr. 5th. and Feb. 22d. 1786
    6,385–0–0 


[My share] by the Roll, as Captain of the Bon-Homme-Richard
    13,201–5–6
    



    
    68,866–19–6



    
    £112,172-  2–4


Paris July 7th. 1786 (Signed) J Paul Jones

